Little, J.
An appeal from the decision of a justice of the peace upon a possessory warrant can not be lawfully made to a jury in a justice’s court. If in a given instance papers purporting to constitute such an appeal were filed, the only proper disposition which could have been made of the proceeding in the justice’s court was to dismiss it. If, however, this-was not done, but a trial had, resulting in favor of the appellee, the same was a mere nullity. This being so, the superior court ought, on motion, to have dismissed a certiorari sued out by the appellant to set such verdict aside; for there is no law conferring upon this tribunal any jurisdiction to review a verdict of this kind.

Judgment reversed.


All the Justices concurring.